Exhibit 10.4

SIXTH INCREMENTAL ASSUMPTION AGREEMENT

SIXTH INCREMENTAL ASSUMPTION AGREEMENT, dated as of September 26, 2018 (this
“Agreement”), by and among DXC Technology Company (as successor to Computer
Sciences Corporation), a Nevada corporation (the “Company”), and the incremental
lenders party hereto (in such capacity, collectively, the “Incremental Lenders”
and each, individually, an “Incremental Lender”) and consented to, with respect
to the New Lender (as defined below) only, by the Swing Line Banks party hereto
and consented to, with respect to the New Lender only, and accepted by Citibank,
N.A., as administrative agent (the “Agent”) for the Lenders party to the Credit
Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Company, each lender from time to time party thereto (the
“Lenders”), the Designated Subsidiaries from time to time party thereto and the
Agent are parties to that certain Amended and Restated Credit Agreement dated as
of October 11, 2013, as amended by Amendment No. 1 to the Credit Agreement dated
as of April 21, 2016, Amendment No. 2 to the Credit Agreement dated as of
June 21, 2016 and Waiver and Amendment No. 3 to the Amended and Restated Credit
Agreement dated as of February 17, 2017 and as supplemented by Incremental
Assumption Agreement dated as of June 15, 2016, Second Incremental Assumption
Agreement dated as of July 25, 2016, Third Incremental Assumption Agreement
dated as of December 30, 2016, Assumption Agreement and Joinder dated as of
April 3, 2017, Fourth Incremental Assumption Agreement dated as of April 3, 2017
and Fifth Incremental Assumption Agreement dated as of September 27, 2017 (as
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time prior to the date hereof, the “Credit Agreement”)
(capitalized terms not otherwise defined in this Agreement have the same
meanings assigned thereto in the Credit Agreement); and

WHEREAS, the Company has, by notice to the Agent delivered pursuant to
Section 2.20 of the Credit Agreement, requested incremental commitments (the
“Incremental Commitments”) in an aggregate principal amount of $190,000,000.

WHEREAS, on August 21, 2018, the Company has, by notice to the Agent delivered
pursuant to Section 2.16 of the Credit Agreement, requested that the Commitment
Termination Date be extended for a period of one year from the Commitment
Termination Date now in effect (such extension, the “Extension”).

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1.    Incremental Lenders and the Incremental Commitments. Pursuant to
Section 2.20 of the Credit Agreement and subject to the satisfaction or waiver
of the conditions to effectiveness of this Agreement set forth in Section 4 of
this Agreement:

(a)        Each Incremental Lender severally agrees to provide Incremental
Commitments in the principal amount for such Incremental Lender set forth on
Schedule A hereto. The aggregate principal amount of the Incremental Commitments
being provided by all of the Incremental Lenders pursuant to this Agreement is
$190,000,000.

(b)        The Incremental Commitments set forth on Schedule A hereto shall have
terms identical to the terms of the Tranche A Commitments outstanding under the
Credit Agreement on the

 

1



--------------------------------------------------------------------------------

Effective Date that have a Commitment Termination Date of January 15, 2023
(including, without limitation, with respect to the maturity date, pricing,
mandatory prepayments and voluntary prepayments) and shall otherwise be subject
to the provisions of the Credit Agreement and the other Loan Documents. On and
after the Effective Date, each reference to (x) a “Tranche A Commitment” or
“Tranche A Commitments” or (y) a “Tranche A Advance” or “Tranche A Advances” in
the Credit Agreement or herein shall be deemed to include the Incremental
Commitments and any Incremental Advances made in respect of the Incremental
Commitments established pursuant to this Agreement and all other related terms
will have correlative meanings.

(c)        Each Incremental Lender hereby notifies the Company and the Agent of
its willingness extend the Commitment Termination Date with respect to its
Incremental Commitment for a period of one year and such Commitment Termination
Date with respect to its Incremental Commitment will be extended on the date of
the effectiveness of the Extension as provided in Section 2.16 of the Credit
Agreement.

(d)        Each of the parties hereto hereby agrees that the Agent may take any
and all action as may be reasonably necessary, including the effecting of
notional assignments between the Incremental Lenders and the other Tranche A
Lenders of outstanding Tranche A Advances to ensure that, after giving effect to
this Agreement, all Incremental Advances, when originally made, are included in
each Borrowing of outstanding Advances under the Tranche A Facility on a pro
rata basis.

SECTION 2.    Amendment to the Credit Agreement.

(a)        From and after the Effective Date, Schedule I to the Credit Agreement
is hereby replaced in its entirety with Schedule I hereto.

SECTION 3.    Representations and Warranties. By its execution of this
Agreement, the Company hereby represents and warrants to the Incremental Lenders
that:

(a)        the representations and warranties set forth in Article IV of the
Credit Agreement are correct in all material respects (except those
representations and warranties qualified by materiality, which shall be true and
correct) on and as of the Effective Date, as though made on and as of such date,
except to the extent that any such representation or warranty expressly relates
only to an earlier date, in which case it was correct in all material respects
(except those representations and warranties qualified by materiality, which
shall be true and correct) as of such earlier date; and

(b)        on and as of the Effective Date, no Event of Default or Potential
Event of Default shall have occurred and be continuing or would result from the
effectiveness of the Incremental Commitments.

SECTION 4.    Conditions of Effectiveness of the Incremental Commitments. This
Agreement shall become effective on the date (the “Effective Date”) when (unless
otherwise agreed among the Incremental Lenders and the Company, and consented to
by the Agent (such consent not to be unreasonably withheld or delayed)) the
Agent shall have received:

(a)        an executed counterpart of this Agreement from the Company, the
Agent, each Swing Line Bank and each Incremental Lender;

(b)        copies of the resolutions of the Board of Directors of the Company,
approving this Agreement, certified as of the Effective Date by the Secretary or
an Assistant Secretary of the Company;

 

2



--------------------------------------------------------------------------------

(c)        a favorable opinion of William L. Deckelman, Jr., Esq., General
Counsel of the Company, dated as of the Effective Date;

(d)        a certificate of an authorized officer of the Company, dated the
Effective Date, stating that the representations and warranties of the Company
contained in Section 3 of this Agreement are correct;

(e)        a notice from the Company requesting the Incremental Commitments and
satisfying the requirements set forth in Section 2.20(a) of the Credit
Agreement; and

(f)        upon the request of any Incremental Lender, in the case of any
Borrower that qualifies as a “legal entity customer” under 31 C.F.R. § 1010.230,
a duly executed and completed certification regarding beneficial ownership as
required by 31 C.F.R. § 1010.230 in relation to such Borrower.

SECTION 5.    Acknowledgment of New Lender. Bayerische Landesbank, New York
Branch (the “New Lender”) (a) represents and warrants that (i) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Agreement and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (ii) it meets all the requirements to be a
Lender under Section 9.07(b)(iii), (v) and (vi) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 9.07(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Incremental Commitments, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by its Incremental Commitments and either it, or the
Person exercising discretion in making its decision to provide its Incremental
Commitments, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received, or has been accorded
the opportunity to receive, copies of the most recent financial statements
delivered pursuant to Section 5.01(b) thereof and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Agreement and to provide its Incremental Commitments and
(vi) it has, independently and without reliance upon the Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and to
provide its Incremental Commitments; and (b) agrees that (i) it will,
independently and without reliance on the Agent or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

SECTION 6.    Reference to and Effect on the Credit Agreement and the other Loan
Documents.

(a)        On and after the Effective Date, each reference in the Credit
Agreement to (i) “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in any other Loan Document
to “the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Agreement and (ii) each Incremental Lender
(x) shall become a “Lender” for all purposes of the Credit Agreement and the
other Loan Documents and (y) shall have a “Tranche A Commitment” under the
Credit Agreement.

 

3



--------------------------------------------------------------------------------

(b)        The Credit Agreement and each of the other Loan Documents, as
specifically amended by this Agreement, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c)        The execution, delivery and effectiveness of this Agreement shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any Lender under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement.

(d)        On and after the Effective Date, this Agreement is subject to the
provisions of Section 9.01 of the Credit Agreement and constitutes a Loan
Document.

SECTION 7.    Costs and Expenses. The Company agrees to pay promptly on demand
all reasonable costs and out-of-pocket expenses of the Agent (in its capacity as
such) in connection with the preparation, execution, delivery and
administration, modification and amendment of this Agreement (including, without
limitation, the reasonable fees and out-of-pocket expenses of a single counsel
for the Agent with respect thereto and with respect to advising the Agent as to
its rights and responsibilities hereunder) in accordance with the terms of
Section 9.04 of the Credit Agreement.

SECTION 8.    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.    Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.

SECTION 10.    Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Agreement.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

DXC TECHNOLOGY COMPANY, as the Company By:    

  /s/ H.C. Charles Diao                                               

 

    Name:  H.C. Charles Diao     Title:    Senior Vice President, Finance and
             Corporate Development

 

[Signature Page to DXC Sixth Incremental Assumption Agreement]



--------------------------------------------------------------------------------

KBC BANK N.V., as an Incremental Lender By:     /s/ Francis X. Payne    
Name:  Francis X. Payne     Title:    Managing Director

 

By:     /s/ Jana Sevcikova     Name:  Jana Sevcikova     Title:    Director,
Corporate Banking, Central              European Desk

 

FIFTH THIRD BANK, as an Incremental Lender By:     /s/ Will Batchelor    
Name:  Will Batchelor     Title:    Vice President

 

BAYERISCHE LANDESBANK, NEW YORK BRANCH, as the Incremental Lender By:     /s/
Varbin Staykoff     Name:  Varbin Staykoff     Title:    Senior Director

 

By:     /s/ Elke Videgain     Name:  Elke Videgain     Title:    Vice President

 

[Signature Page to DXC Sixth Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Consented to (with respect to the New Lender only) and accepted by:

 

  CITIBANK, N.A., as Agent and a Swing Line Bank   By:    

  /s/ Carolyn Kee                                                   

 

      Name:  Carolyn Kee       Title:    Vice President

 

[Signature Page to DXC Sixth Incremental Assumption Agreement]



--------------------------------------------------------------------------------

Consented to (with respect to the New Lender only) by:

 

    BANK OF AMERICA, N.A., as a Swing Line Bank

    By:

 

 /s/ Arti Dighe

 

Name:  Arti Dighe

 

Title:    Vice President

 

    Lloyds Bank Corporate Markets plc, as a Swing Line Bank

    By:

 

 /s/ Kamala Basdeo

 

Name:  Kamala Basdeo

 

Title:    Assistant Manager, Transaction Execution

 

    By:      /s/ Tina Wong     Name:  Tina Wong    
Title:    Assistant Manager, Transaction Execution

 

MUFG BANK, LTD. (FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.), as a
Swing Line Bank

    By:      /s/ Lillian Kim     Name:  Lillian Kim     Title:    Director

 

[Signature Page to DXC Sixth Incremental Assumption Agreement]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA., as a Swing Line Bank By:    /s/ Theodore Brown  
Name:  Theodore Brown   Title:    Authorized Signatory

 

MIZUHO BANK, LTD., as a Swing Line Bank By:    /s/ Donna DeMagistris  
Name:  Donna DeMagistris   Title:    Authorized Signatory

 

JPMORGAN CHASE BANK, N.A., as a Swing Line Bank By:    /s/ Peter B. Thauer  
Name:  Peter B. Thauer   Title:    Managing Director

 

[Signature Page to DXC Sixth Incremental Assumption Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

INCREMENTAL COMMITMENTS

 

          Name of Incremental Lender             Incremental Commitments    

KBC Bank N.V.

  

US$60,000,000.00

   

Fifth Third Bank

  

US$60,000,000.00

    Bayerische Landesbank, New York Branch   

US$70,000,000.00

   

Total

 

  

US$190,000,000.00

 



--------------------------------------------------------------------------------

Schedule I

LENDERS’ COMMITMENTS

 

Lender      Tranche A
Commitment        Tranche B
Commitment        Swing Line
Commitment  

Citibank, N.A.

       US$210,000,000.00          US$55,000,000.00          US$200,000,000.00  

Bank of America, N.A.

       US$210,000,000.00          US$55,000,000.00          US$100,000,000.00  

Lloyds Bank Corporate Markets plc

       US$245,000,000.00          US$20,000,000.00          US$100,000,000.00  

Mizuho Bank, Ltd.

       US$218,333,333.34          US$46,666,666.66          US$100,000,000.00  
MUFG Bank, Ltd. (formerly known as The Bank of Tokyo-Mitsubishi UFJ, Ltd.)     
  US$210,000,000.00          US$55,000,000.00          US$100,000,000.00  

Royal Bank of Canada

       US$265,000,000.00                     US$100,000,000.00  

Barclays Bank PLC

       US$140,000,000.00          US$35,000,000.00              Commerzbank AG,
New York Branch        US$155,000,000.00          US$20,000,000.00             

PNC Bank, National Association

       US$160,000,000.00          US$15,000,000.00              Sumitomo Mitsui
Banking Corporation        US$175,000,000.00                        

The Royal Bank of Scotland plc

       US$158,666,666.66          US$16,333,333.34             

The Bank of Nova Scotia

       US$140,000,000.00                        

Danske Bank A/S

       US$125,000,000.00                        

Goldman Sachs Bank USA

       US$125,000,000.00                        

JPMorgan Chase Bank, N.A.

       US$98,000,000.00          US$27,000,000.00          US$100,000,000.00  

TD Bank, N.A.

       US$125,000,000.00                        

Wells Fargo Bank, National Association

       US$90,000,000.00          US$35,000,000.00             

Bayerische Landesbank, New York Branch

       US$70,000,000.00                        

BNP Paribas

       US$70,000,000.00                        

Commonwealth Bank of Australia

                  US$70,000,000.00             

DBS Bank Ltd.

                  US$70,000,000.00             

Fifth Third Bank

       US$70,000,000.00                        

ING Bank N.V., Dublin Branch

       US$70,000,000.00                        

KBC Bank N.V.

       US$70,000,000.00                        

Standard Chartered Bank

       US$55,000,000.00          US$15,000,000.00             

The Bank of New York Mellon

       US$70,000,000.00                        

U.S. Bank, National Association

       US$70,000,000.00                        

Capital One

       US$35,000,000.00                        

Scotiabank Europe plc

                  US$35,000,000.00             

Total Commitments:

       US$3,430,000,000.00          US$570,000,000.00          US$800,000,000.00
                                    